Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on 15 December 2021.  These drawings are accepted.

Allowable Subject Matter
Claims 1, 3-5, 8-11, 13, 15-19 & 21-23 are allowed.
	Prior art of record does not teach the claimed electrostatic energy harvester including, inter alia, “the first variable capacitor and the second variable capacitor sharinq a common electrode: a first switch connected to the first variable capacitor; and a second switch connected to the second variable capacitor, the first switch and the second switch being configured such that the first variable capacitor and the second variable capacitor are never concurrently active, the first variable capacitor and the second variable capacitor being configured such that one of the first variable capacitor and the second variable capacitor is active, and the active variable capacitor is deactivated and the other variable capacitor is activated when a voltage at the common electrode begins to decrease, the first variable capacitor and the second variable capacitor being out of phase from each other, the second variable capacitor being configured to retain remnant electrical energy unharvested from the first variable capacitor in a first energy harvesting phase, the first variable capacitor being configured to retain remnant electrical energy unharvested from the second variable capacitor in a second energy harvesting phase so that the and sharing a common electrode with a second variable capacitor, the first variable capacitor and the second variable capacitor each including a grounding electrode; vibrating the common electrode to receive mechanical energy at the first variable capacitor so as to convert at least a portion of the mechanical energy to electrical energy stored on the first variable capacitor; transferring some of the electrical energy stored on the first variable capacitor to an electrical energy source; deactivating the first variable capacitor and activating the second variable capacitor when a voltage at the common electrode begins to decrease such that some of the electrical energy stored on the first variable capacitor is retained on the second variable capacitor; receiving a subsequent electrical energy investment at the second variable capacitor, the subsequent electrical energy investment being less than the initial electrical energy investment; vibrating the common electrode to receive mechanical energy at the second variable capacitor…” (claim 11) or the method wherein, inter alia “…receiving mechanical energy at the first variable capacitor so as to convert at least a portion of the mechanical energy to electrical energy stored on the first variable capacitor; transferring some of the electrical energy stored on the first variable capacitor to an electrical energy source; opening a first switch connecting the first variable capacitor to a grounding node and closing a second switch connecting the second variable capacitor to a grounding node so as to deactivate the first variable capacitor and activate the second variable capacitor such that some of the electrical energy stored on the first variable capacitor is retained on the second variable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832